Appellant's motion for rehearing is predicated upon two points, first, that we were in error in holding that the evidence corroborative of that of the accomplice witness was sufficient; second, that we were in error in the conclusion reached with reference to appellant's claim of misconduct of the jury.
The testimony of the accomplice witness connected Shadwick with the transaction, but the difficulty arises in appraising the evidence which was introduced to corroborate their testimony. The payment for the gasoline was made by a check for $731.97 payable to A. C. Dale. The record shows that Dale was present in the court room when the case against Shadwick was tried. He was not called as a witness. There is no explanation in the record as to how or when the check went into the possession of Shadwick. The amount of the check was deposited in the First National Bank of Pampa, Texas, to the credit of Shadwick on May 15th. The check bears the indorsement of Dale, but does not bear the indorsement of Shadwick. The deposit slip for the amount of the check does not show that it was deposited by Dale to Shadwick's credit. It is insisted that the testimony of the officer of the bank who took the deposit, when analyzed, shows that while he testified it was Shadwick who made the deposit, really it was only the expression of the opinion of the witness, arrived at by a process of reasoning from the general course of business at the bank, and discloses that he had no personal recollection of the transaction whatever. This becomes important in determining the sufficiency of the evidence to corroborate the testimony of the accomplice, and presents the matter in such light as would demand *Page 75 
further consideration but for the fact that we now believe the case should be reversed upon another ground; therefore the question just alluded to will not be further discussed at this time, as the evidence upon the point mentioned may not be the same upon another trial.
A further review of the record in the light of appellant's motion and the argument presented thereon leads us to believe we were in error in the conclusion with reference to appellant's claim that the jury considered the failure of appellant to testify as a circumstance against him. The accomplice witnesses testified that, some days after the Dale check was deposited in the bank, appellant delivered a check to one of the accomplices for a sufficient sum of money to cover their part. The exact amount of the check was not given by any of the accomplice witnesses. The ledger sheet of the bank shows that on May 20th there was a charge against Shadwick's account of $450. The record is silent as to the items which made up this aggregate charge. One bank official testified that, if the checks going to make up this aggregate had not been returned to Shadwick, they would still be in the bank and that he could secure them. He later returned and testified that the checks were not in the bank. It will be seen from the statement already made that the corroborating evidence revolves around Shadwick's account as shown by the bank ledger, and the deposit of the Dale check, it being contended that the evidence was uncertain as to whether Shadwick had deposited the Dale check or whether Dale had deposited it to Shadwick's account. Appellant's case was submitted to the jury with the evidence in that condition. A discussion arose with reference to the matter, as clearly appears from the testimony of the three jurors introduced by appellant upon the hearing of the motion for new trial. Their evidence shows that upon the first ballot nine jurors were for conviction and three for acquittal. Boston, who was foreman of the jury, testified as follows:
"With reference to whether anything was said relative to the failure of the defendant to testify, in the jury's deliberation, — well, some member of the jury said that if Shadwick wasn't guilty he ought to have gone on the stand and said so. I am not sure when that was said relative to the time we sent for the documentary evidence; I believe it was afterwards. I do not recall what member of the jury made that remark. The next ballot was taken, approximately — might have been twenty minutes after that occurred. Yes, after that remark was made *Page 76 
and the next ballot was taken, the second ballot stood eleven to one for conviction."
This juror further testified that as foreman of the jury he warned the jurors who had spoken about the defendant not having testified that the court had instructed them not to take that into consideration. He further said: "I am not sure the fact was mentioned again after this first time we talked about it, I believe somebody else did."
It further appears from the testimony of this juror that they had taken with them upon retirement to the jury room the Dale check, but that, when this matter came up, they requested the court to send them the deposit slip, and the ledger sheet which was done. Boston testified further: "Mr. Hurst didn't vote for conviction until after we sent for the deposit slip and ledger sheets. That was the point he held off on. As to what was said in the jury room as to the deposit slip and the ledger sheets reflecting the truth and that if it did not reflect the truth, Mr. Shadwick would have taken the stand and denied it, well, it was mentioned. The fact that Mr. Shadwick didn't testify in his own behalf was mentioned. I believe Mr. Hurst called attention to it and I told him we couldn't use that against Mr. Shadwick. That was about it. It was mentioned and we sent for the deposit slip and we did send for the ledger sheets and it was mentioned in the jury room that these statements reflected the truth or Mr. Shadwick would have gone on the stand and denied it."
Mr. Hurst, one of the jurors, testified as follows: "Relative to what was said, after the ledger sheets and the deposit slip had been brought into the jury room, with reference to Mr. Shadwick's failure to testify, as near as I can recall, — well, we figured everything up there, and we just felt like that being as he didn't testify, he must have been guilty. Yes, then a third ballot was taken, and I went over and voted for conviction. As to whether I mean I figured that what had been mentioned about the $450.00 check, in connection with the bank statement, and the fact that there is a claim that he got some money, that I felt that Mr. Shadwick should have produced, or caused to be produced, that check, yes, sir."
Mr. Propst, another of the jurors, testified as follows: "As to what was said with reference to Shadwick's failure to testify in the case — wasn't anything I remember about. Yes, it is a fact that some of the jurors said if the check didn't reflect the truth he would have denied it. I don't remember what was said with reference to the ledger sheet with reference to Shadwick's *Page 77 
failure to explain the ledger sheet. Yes, it was being talked about. First by one, and then by another, and I don't remember; as to whether it was mentioned several times about his not testifying, — well, I think a couple of times."
We have not undertaken to set out in detail all the testimony of the three jurors who were examined upon the point under discussion. It is apparent from the record that the state was undertaking to show that, after the jurors had examined the deposit slip and the bank ledger sheets, they were sufficiently satisfied as to appellant's guilt; that the change on the part of the jurors was not brought about by any reference to appellant's failure to testify; that, in view of the fact that the foreman had cautioned the jury that the court had instructed them not to consider the failure of defendant to testify, there was no such discussion of it as would bring about a reversal of the case. This was our view of the matter upon original submission. Further consideration leads us to the conclusion that we were in error. Article 710, C. C. P., provides that the failure of the defendant to testify in his own behalf "shall not be taken as a circumstance against him." It seems to be perfectly clear that the jury got into a discussion as to the effect of the deposit slip and the ledger sheets; that, after examination of them, some of the jurors said, if appellant was not guilty, he would have gone upon the stand and testified regarding the deposit slip and the ledger account, and would have made an explanation of the matters which evidently in the jury's opinion needed clearing up. These jurors were evidently using as a circumstance against appellant his failure to testify.
Under these circumstances, we have no alternative under the provisions of article 710, supra, but to grant the motion for rehearing, set aside the opinion of affirmance, and order a reversal of the judgment.
Reversed and remanded.